DETAILED ACTION
This Office Action is in response to the Amendment filed on November 09th, 2021.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
In the instant Amendment, claims 1-3, 10, 15 & 23-24 have been amended; claims 1 & 15 are independent; claim 21 was canceled; and claim 25 has been added. Claims 1-8, 10-15, 19-20 & 22-25 have been examined and are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant’s submission filed on 11/09/2021 has been entered.



Response to Arguments
Applicant’s arguments, see pages 8-9, filed 11/09/2021, with respect to the rejection(s) of claim(s) 1-8, 10-15 & 19-24 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of Montz.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-6, 10-15 and 19-24 are rejected under 35 U.S.C 103(a) as being unpatentable over Babbage et al. (Babbage), U.S. Pub. Number 2017/0041733, in view of Gupta et al. (Gupta), U.S. Pub. Number 2009/0094680, and further in view of Montz et al. (Montz), U.S. Patent Number 8,170,528.
Regarding claim 1; Babbage discloses a method comprising:
at a controlling unit including one or more processors and a non-transitory memory:
obtaining, by the controlling unit, a request for a client device to access an enterprise network, wherein the request indicates that the client device is provisioned on a mobile network (par. 0046; receive an initialization request for access to a network on behalf of a subscriber (linked to a subscription unit).);
(par. 0057; a radio access network such as a wireless LAN or WAN.);
granting the client device access to the enterprise network in response to determining that the client device is associated with the closed subscriber group that corresponds to the enterprise network (par. 0024; access may only granted after a further provisioning exchange with the subscription manager.).
Baggage fails to explicitly disclose determining whether the client device is associated with a closed subscriber group that corresponds to the enterprise network.
However, in the same field of endeavor, Gupta discloses access management for wireless communication comprising determining whether the client device is associated with a subscriber group that corresponds to the enterprise network (Gupta: par. 0054; fig. 2; the access point 102 and/or one or more network nodes (e.g., the network node 110) may determine whether to allow the access terminal 106 to access the access point 102.).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Gupta into the method of Baggage comprising determining whether the client device is associated with a subscriber group that corresponds to the enterprise network to prevent unauthorized access terminals from accessing certain bases stations and improving access management for wireless networks (Gupta: par. 0008).

Baggage and Gupta fail to explicitly disclose based on determining, using the closed subscriber group for performing an authorization procedure for a client device access to the enterprise network, that the client device is authorized to access the enterprise network.
(Montz: col. 3, lines 3-35; checks that the subscriber associated with the received IMSI is a valid subscriber and is authorized to connect/access to the network 102.).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Montz into the method of Baggage and the method and apparatus of Gupta comprising based on determining, using the closed subscriber group for performing an authorization procedure for a client device access to the enterprise network, that the client device is authorized to access the enterprise network to prevent communication devices from being used by unauthorized subscribers (Montz: col. 3, lines 50-51).
Regarding claim 2; Babbage, Gupta and Montz disclose the method of claim 1, wherein Baggage further discloses determining whether the client device is associated with the closed subscriber group that corresponds to the enterprise network comprises: transmitting a client device identifier (ID) that identifies the client device to the mobile network; and receiving an indication that the client device ID is included in the closed subscriber group that corresponds to the enterprise network (Baggage: pars. 0028-0029; a subscription identifier; the subscription identifier comprise a portion to identify the subscriber as special to the network; the subscriber identity is generated randomly at the subscription unit or a device associated with the subscription unit; this functionality is provided so that the subscriber identity contains enough information for the visited network to route the request to the correct home network and enough information for the home network to identify the subscriber as special.).
Regarding claim 3; Babbage, Gupta and Montz disclose the method of claim 1, wherein Gupta further discloses determining whether the client device is associated with the closed subscriber group that corresponds to the enterprise network comprises: determining whether a client device identifier (ID) that identifies the client device is included on a list of client device IDs that are part of the closed subscriber group that corresponds to the enterprise network (Gupta: par. 0054; comparing an identifier of the access terminal 106 with a list of authorized access terminals maintained by the access point 102 (e.g., a local access list 340) and/or maintained by the network node 110 (e.g., a network database access list 342).).
Regarding claim 4; Babbage, Gupta and Montz disclose the method of claim 1, wherein Gupta further discloses granting the client device access to the enterprise network is performed based on a credential that the client device utilizes to access the mobile network (Gupta: par. 0145; the access point 102 may grant access to certain services; e.g., the access point 102 may grant access to local services provided by a local network.).
Regarding claim 5; Babbage, Gupta and Montz disclose the method of claim 1, wherein Gupta further discloses granting the client device access to the enterprise network is performed based on a phone number of the client device (Gupta: par. 0137; the owner of access point 102 may configure a list of identifiers (e.g., phone numbers) of access terminals that are allowed to use one or more services provided by the access point 102.).
Regarding claim 6; Babbage, Gupta and Montz disclose the method of claim 1, wherein Baggage further discloses granting the client device access to the enterprise network (Baggage: par. 0024; a subscriber’s UICC or SIM card.).
Regarding claim 10; Babbage, Gupta and Montz disclose the method of claim 1, wherein Gupta further discloses determining whether the client device is associated with the closed subscriber group that corresponds to the enterprise network comprises: accessing, by the controlling unit, a server on each of the one or more service providers; and downloading, from each server, one or more closed subscriber group lists of authorized client devices from each of the one or more service providers (Gupta: par. 0094; a list of identifiers that indicate one or more access groups associated with the access terminal; i.e., the identifier may comprise a list of closed subscriber group of which the access terminal 108 is a member, a list of access terminals that are allowed to access the access point 102 (e.g., an access list of the access point 102) or a list of identifiers of access points that the access terminal 108 may access.).
Regarding claim 11; Babbage Gupta and Montz disclose the method of claim 1, wherein Baggage further discloses the client device accesses the enterprise network via SIM-Universal Integrated Circuit Card (SIM-UICC)-based authentication (Baggage: par. 0082; IMSI is assigned to the new subscriber in initial configuration, it may be determined directly by the SIM or UICC or by the device (e.g., a UE or M2M device) associated with the subscriber or subscription.).
Regarding claim 12; Babbage, Gupta and Montz disclose the method of claim 11, wherein Baggage further discloses the SIM-UICC-based authentication includes a SIM-Authentication and Key Agreement (SIM-AKA) or a SIM-Authentication and Key Agreement Prime (SIM-AKA’) (Baggage: par. 0064; 3GPP Authentication Key Agreement (AKA); e.g., the key could be a hash of one or both: the fake IMSI, and the IMEI; a fixed key may be used or a hash of one or more of: the fixed key; IMSI, and IMEI.).
Regarding claim 13; Babbage, Gupta and Montz disclose the method of claim 1, wherein Gupta further discloses the enterprise network comprises internal emails software or internal webpages associated with an enterprise (Gupta: par. 0082; redirecting the user to a webpage whereby the access terminal 108 only receives service from the access point 102 if certain conditions are met.).
Regarding claim 14; Babbage, Gupta and Montz disclose the method of claim 1, wherein Gupta further discloses a server associated with each of one or more service providers determines whether the client device is associated with the closed subscriber group that corresponds to the enterprise network (Gupta: par. 0094; the identifier may comprise a list of subscriber groups of which the access terminal 108 is a member, a list of access terminals that are allowed to access to the access point 102.).
Regarding claim 15; Claim 15 is directed to a non-transitory computer storage which has similar scope as claim 1. Therefore, claim 15 remains un-patentable for the same reasons.
Regarding claims 16-21; Claims 16-21 are directed to the non-transitory computer storage of claim 15 which have similar scope as claims 2-14. Therefore, claims 16-21 remain un-patentable for the same reasons.
Regarding claim 22; Babbage, Gupta and Montz disclose the method of claim 1, wherein Baggage further discloses the controlling unit is a WLAN controlling unit (Baggage: par. 0057; a wireless LAN or WAN.)
Regarding claim 23; Babbage, Gupta and Montz disclose the method of claim 1, wherein Gupta further discloses the determining whether the client device is associated with the closed subscriber group that corresponds to the enterprise network includes communicating a request to an authentication, authorization, and accounting (AAA) server associated with the enterprise network, wherein an identifier for the closed subscriber group is included in the request to the AAA server (Gupta: par. 0044; the identifier may be sent to the network node 110 (e.g., a session reference network controller, SRNC) by the access terminal 106 when the access terminal 106 creates a session or the identifier may be pushed to the network node 110 from an authentication, authorization, and accounting (AAA) entity once a session is created.).
Regarding claim 24; Babbage, Gupta and Montz disclose the method of claim 1, wherein Gupta further discloses determining whether the client device is associated with the closed subscriber group that corresponds to the enterprise network includes communicating a request to an authentication, authorization, and accounting (AAA) server associated with the enterprise network, wherein the AAA server obtains an identifier for the closed subscriber group via a profile for the client device obtained from a Home Subscriber Server (HSS). (Gupta: par. 0091; in the event the access terminal identifier is not in the local access list, the access point 102 may send a request to a network node such as a AAA entity that provides authentication, e.g., for restricted access points (e.g., a femto AAA implemented as a standalone entity or by incorporating corresponding functionality into a traditional network AAA entity).).


Allowable Subject Matter
Claims 7 and 8  or 7 and 25 and is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHOI V LE whose telephone number is (571)270-5087.  The examiner can normally be reached on 9:00 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shewaye Gelagay can be reached on 571-272-4219.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or 



/KHOI V LE/
Primary Examiner, Art Unit 2436